Citation Nr: 0126445	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for hearing loss with 
a history of otitis externa.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The veteran testified before the undersigned member of the 
Board in August 2001.  In his testimony, he raised a claim 
for service connection for tinnitus, explaining that he 
experienced acoustic trauma in the infantry during active 
service and that he now experiences tinnitus in both ears.  
The claim for service connection for bilateral tinnitus is 
referred to the RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, the most recent VA examination report of record is 
dated in June 2000.  In August 2001, the veteran testified 
before the undersigned member of the Board that his hearing 
disabilities have worsened.  He averred that his hearing has 
decreased, and he is again experiencing discharge from his 
ears since the June 2000 VA examinations.  The Board finds 
that further examination is required to determine the nature 
and extent of the veteran's current hearing disabilities.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).

Second, the record reveals that the veteran was treated at 
Ear, Nose and Throat Associates of Wausau, S.C., in Wausau, 
Wisconsin.  He may also have received treatment from the VA 
Medical Center in Milwaukee, Wisconsin.  Records of VA 
treatment must be obtained, and attempts must be made to 
obtain records of private treatment.  See 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1), 
(2)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his hearing 
disabilities.  The RO should also request 
the veteran to authorized release of 
private medical records to VA.  The RO 
should request that all identified health 
care providers furnish copies of 
treatment records for the veteran that 
are not already of record.  In 
particular, the RO should obtain records 
of treatment accorded the veteran by Ian 
R. Swift, M.D., and at the Ear, Nose and 
Throat Associates of Wausau, S.C., in 
Wausau, Wisconsin, and the VAMC in 
Milwaukee, Wisconsin.

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

3.  The RO should schedule the veteran for 
an appropriate examination to determine 
the nature and extent of the service-
connected bilateral hearing loss with 
history of otitis externa.  The claims 
file must be made available to the 
examiner.  The examiner should identify 
all pathology affecting the veteran's ears 
or hearing.  All indicated tests and 
studies should be accomplished.  Based 
upon review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to what 
manifestations may be attributed to the 
service-connected hearing disability, 
originally described as chronic, 
recurrent, bilateral otitis externa with 
bilateral nerve type deafness.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and in the development of his case, 
and that the consequences for failing to report for VA 
examination without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


